Filed 12/9/20 P. v. Esparza CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 THE PEOPLE,                                                                                   C090492

                    Plaintiff and Respondent,                                    (Super. Ct. No. CRF187130)

           v.

 TOMAS JUDEA ESPARZA,

                    Defendant and Appellant.




         Appointed counsel for defendant Tomas Judea Esparza filed an opening brief
setting forth the facts of the case and asking this court to review the record to determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After reviewing the entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                                    I. BACKGROUND
        On December 12, 2018, at 7:00 a.m., defendant’s girlfriend, who lived with him,
told a police officer she had a verbal argument with defendant that turned physical when
he grabbed her by the throat and pushed her against a wall. Defendant had physically
harmed her before. The officer observed marks on defendant’s girlfriend’s neck, which
were later photographed and were consistent with strangulation.
        The People subsequently charged defendant with: (1) infliction of corporal injury
on a person with whom he had a dating relationship (Pen. Code, § 273.5, subd. (a)),1 with
an enhancement for a prior conviction for infliction of corporal injury (§ 273.5, subd.
(f)(1)); (2) assault by means of force likely to cause great bodily injury (§ 245, subd.
(a)(4)); (3) making criminal threats (§ 422); and (4) misdemeanor battery against a
cohabitant (§ 243, subd. (e)(1)). The People further alleged defendant served a prior
prison term (§ 667.5, subd. (b)).
        Defendant pled no contest to assault by means of force likely to cause great bodily
injury, and the remaining charges were dismissed. Defendant later made a Marsden
motion, which was denied.2 Defendant then moved to withdraw his guilty plea, which
the court granted and the charges were reinstated, and then he moved to dismiss the
charges on grounds his speedy trial rights were violated, which was denied. Defendant
again pled no contest to assault by means of force likely to cause great bodily injury and
the remaining charges were again dismissed.
        At sentencing, the trial court denied probation and sentenced defendant to the
middle term of three years in state prison. The trial court awarded defendant credit for
564 days in custody, comprised of 282 actual days and 282 days of conduct credit, and



1   Undesignated statutory references are to the Penal Code.
2   See People v. Marsden (1970) 2 Cal.3d. 118.

                                              2
ordered him to pay various fines and fees. Defendant appealed without a certificate of
probable cause.
                                     II. DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
                                    III. DISPOSITION
The judgment is affirmed.


                                                              /S/

                                                   RENNER, J.



We concur:


/S/

BLEASE, Acting P. J.


/S/

KRAUSE, J.




                                              3